Title: Abigail Adams to Mary Smith Cranch, 15 November 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia Novbr 15 1797
        
        I yesterday about 11 oclock went into the Presidents Room to see if John had returnd from the post office. my good Gentleman was soberly Standing at the fire with your Letter open and very gravely reading it. I scolded and very soon carried it of. I thank you for all your communications. the P. says one of sister Cranchs Letters is worth half a dozen others. she allways tells us so much about home, and if he does not get them clandestinely he does not often see

them. I wrote you a few lines the day before I left East Chester. on that day mrs smith got Letters from her Brother Justice by a private hand, informing her that both he & the col had written frequently by the post, and were astonishd that she had not received any Letters, that by a private hand he had written and sent her some money, in october. the col was not then at shenang the Name of the place which Justice owns, but was expected in a few days— these Letters communicated some comfort. she came to N york with me in search of the Man by whom the money and Letter was sent since I have been here, I have had a Letter from her informing—that he had been sought where he formerly lived, but had removed from thence. I have contemplated the plan you mention. it may be put into effect if future circumstances require it. at present, it would be expensive and lonely, and not less subject to unpleasent feelings than being here on a visit, which is all that at present is expected, nor will she be obliged to appear on my publick Evenings, unless it is her choice
        I found mr and Mrs Brisler and the Children very well and much the better for their country excursion. the Girls Becky and Nabby were very well, and both mr and mrs Brisler say, behaved with great prudence and discretion, quite to their satisfaction. I found every thing in the House in perfect good order, and all my old Hands escaped through the Pestilence. one only, of them had the fever. the others returnd as soon as Brisler got home, those whom he had dismisst when he went out, and those he retaind in pay— so that at present I could not wish to be better off than I am with respect to domesticks, which greatly enhances the comfort of Life.
        I regreet that there should be an opposition to mr Whitman, and that it should principly arise from mr & Mrs Black whom I very sincerely regard, tho I cannot say I respect their judgment in this case. I have not a doubt but mr and Mrs Black will be reconciled in time. reasoning and not railing will have the effect. mr Flint was opposed by the latter— present my compliment to mr Whitman, & tell him if our state constitution had been equally liberal with that of New jersey and admitted the females to a Vote, I should certainly have exercised it in his behalf. as it is, he may be sure both of the Presidents and my good wishes for him, with a sincere desire for his settlement.
        I have received one Letter from sister Peabody written just after the Death of Charles— but mrs smith has not had a line from her since her Children have been with her. sister Peabody has so many

cares that she has not much time to write, but I wish she would to mrs smith. in her lonely hours she thinks much of her Children, and wishes to have from her Aunts hand some account of them. I have written her twice since I came from home, beside, one or two Letters just before I left home. I know not if she has received them. I am sorry to learn that mrs Cranch is unwell. I have just been writing to him, and I have recommended to her to keep good spirits, and that it is a long lane which has no turn ask Cousin Betsy when I am to speak for the weding cap? no congress yet. a House but no senate. Ben Bache is as usual abusing the President for forceing the respect from the people, degradeing this city by representing the Military parade here as all forced. that it is a corrupt mass of Jacobinism Quakerism and abominationism, I will most readily admit, but at the same time there are many worthy and respectable people here. inclosd is a speimin of Bache Gall, but all will not do. I can see where the respect and attention is sincere, many affecting proofs I have witnessd in this tour. one in particular of a private nature, at Brunswick— a White headed venerable Man desired to be admitted to the President. when he came in, he bowd respectfully and said he was happy to see him inquired if that was his Lady? I came said he many miles this morning on purpose. I told my wife this morning that I would come, and she said why aint you affraid. no said I, why do you think I should be affraid to go and see my Father? this was said with so much hearty sincerity, that to me it was of more value, than the whole Military calvalcade of Pensilvannia
        write me often, and / remember me affectionatly to all Friends— / Yours as ever
        
          Abigail Adams
        
      